United States Court of Appeals
                                                                                     Fifth Circuit
                                                                                  F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   January 3, 2005
                             FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                               __________________________                             Clerk

                                      No. 04-50309
                                   Summary Calendar
                               __________________________


STEVE HAINES,
                                                                        Plaintiff - Appellant,

versus

THE TEXAS WORKERS COMPENSATION COMMISSION,

                                                                       Defendant - Appellee.

                ___________________________________________________

                      Appeal from the United States District Court
                           for the Western District of Texas
                                 (No. A-03-CV-170-SS)
                ___________________________________________________


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         Plaintiff-Appellant Steve Haines sued his former employer, Texas Workers

Compensation Commission (“Texas Workers”), for retaliation in violation of Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and the Civil Rights Act

of 1991, 42 U.S.C. § 1981a. Before initiating the suit, Haines filed a charge of discrimination


         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
with the Equal Employment Opportunity Commission (“EEOC”), alleging sexual

harassment and retaliation. During motion practice, the district court granted Texas

Workers’s motion in limine, excluding the EEOC’s Letter of Determination and its

investigator’s notes. Following a two-day trial, the jury denied Haines relief. Haines now

appeals the district court’s exclusion of the EEOC documents. We find no reversible error

in the district court’s ruling, and affirm.

       Haines argues that the EEOC documents, because of their relevant and probative

nature, should have been admitted at trial. EEOC findings of fact and determinations of

reasonable cause are admissible in civil proceedings. Cortes v. Maxus Exploration Co., 977

F.2d 195, 201 (5th Cir. 1991) (“This court, on several occasions, has found investigative

reports and files of the EEOC to be highly probative.”); McClure v. Mexia Indep. Sch. Dist.,

750 F.2d 396, 400 (5th Cir. 1985).

       However, trial courts have the discretion to exclude such reports if their “probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time, or

needless presentation of cumulative evidence.” FED. R. EVID. 403. Cases admitting EEOC

documents “should not be read as leaving district courts without discretion under Rule 403

to exclude such reports if their probative value is substantially outweighed by prejudicial

effect or other considerations enumerated in the rule.” Cortes, 977 F.2d at 202.

       The district court found that the EEOC’s Letter of Determination “merely

represent[ed] its conclusion regarding the sufficiency of the evidence supporting” Haines’s


                                              2
claim and would not assist the jury in reaching a verdict. As to the investigator’s report,

the district court determined that as the notes were “simply a summary of the likely

testimony of two witnesses” that would testify in the trial, they were “unnecessary and

potentially confusing to the jury.”

        Although the district court did not perform a comprehensive Rule 403 balancing

analysis in its opinion, we cannot say that the district court abused its discretion in

excluding the EEOC evidence. The task of weighing EEOC evidence’s “probity versus its

possibility for prejudice is best left to the trial judge.” EEOC v. Manville Sales Corp., 27

F.3d 1089, 1095 (5th Cir. 1994). The EEOC’s brief Letter of Determination consists merely

of a few sentences stating that reasonable cause exists to support Haines’s retaliation claim.

The document contains no factual findings. The investigator’s notes, comprised of a few

paragraphs, primarily list the facts that Haines’s wife, who did indeed testify, “will attest

to” at trial.

        An evidentiary ruling is reversed only when the district court has abused its

discretion and a substantial right of a party is affected. Rock v. Huffco Gas & Oil Co., 922

F.2d 272, 277 (5th Cir. 1991). Even if Haines demonstrates that the EEOC documents were

relevant to his case, he fails to show that the exclusion of this evidence affected his

substantial rights. Haines argues that excluding these materials “undoubtedly had a direct

impact on [his] ability to enforce his rights at trial” because of the documents’ relevance

to proving discriminatory intent. We disagree. The materials’ minimal probative value

indicates that the district court did not improperly exclude the documents and that


                                              3
Haines’s rights were not affected. See Kelly v. Boeing Petroleum Servs., 61 F.3d 350, 361

(5th Cir. 1995) (finding a party’s substantial rights not affected because the excluded

testimony would have no more than “very slight” influence on the jury verdict). For the

foregoing reasons, the judgment in favor of Texas Workers Compensation Commission is

AFFIRMED.




                                           4